DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-12 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0133789 to Natanzon et al.
As concerns claims 1, 12 and 20, comprising: 
receiving a request (0037-client to interact with container platform) to execute an application, the request specifying (i) a primary container image (202; 0066-application 202 (e.g. container)) including primary operations of the application (0015-application; 0047-main container) and (ii) a secondary container image (Fig. 2, 204-sidecar; 0067; 0047-helper containers) including an integration function (0016-application with functions) necessary for proper execution of the primary operations (0015-containers contain discrete components of an application and necessary resources); 
creating a primary container for execution of the primary container image (0011-containerized application deployed; 0014-deployed); 
creating a secondary container for execution of the secondary container image (0011-containerized application deployed; 0014-deployed), wherein the secondary container is a sidecar container (0067-sidecar 202 associated or attached to application 202; Fig. 2) of the primary container image; and 
executing both the primary container and the secondary container to implement the application (0040-newly created pods should run; 0044-container runtime, running containers).  
As further concerns claim 12, a system comprising: a processor (0073); and 23Attorney Docket No.: 0816028.00350/20201031a memory (0073) storing instructions. 

As concerns claims 5 and 15, the invention of claims 1 and 12, further comprising: receiving integration code specifying an updated version of the secondary container image (0061-sidecar independently updated); 22Attorney Docket No.: 0816028.00350/20201031 compiling the integration code into an updated secondary container image (0061-sidecar independently updated; inherent to compile); and replacing the secondary container image with the updated secondary container image (0061-sidecar independently updated; inherent updating will replace previous).  
As concerns claims 6 and 16, the invention of claims 5 and 15, wherein the updated secondary container image is compiled without altering the primary container image (0061-sidecar independently updated).  
As concerns claim 7, the method of claim 1, further comprising compiling application code specifying the primary operations to create the primary container image (0012; 0015).  

As concerns claims 8 and 17, the invention of claims 1 and 12, wherein the method is implemented by an orchestrator (0013-platform) of a cluster, the cluster containing a plurality of nodes (0030-cluster with machines/nodes) configured to execute container images.  
As concerns claim 9, the method of claim 8, wherein the primary container and the secondary container both execute on a first node of the plurality of computing nodes (0015-containers deployed in single machine).  
As concerns claim 11 and 19, the invention of claims 1 and 12, wherein the application requires a plurality of integration functions (0016-application with functions; 0047-helper containers facilitate tasks) associated with a plurality of secondary container images to execute properly, and wherein the method further comprises creating a plurality of secondary containers for executing the plurality of secondary container images (0047-helper containers).  
As concerns claims 10 and 18, the invention of claims 1 and 12, wherein the integration function implements at least one enterprise integration pattern (00514-services such as load balancing and networking).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0133789 to Natanzon et al. as applied above in view of U.S. Patent Application Publication 2019/0155633 to Faulhaber, Jr. et al.  
Natanzon et al. ‘789 do not disclose:
As concerns claim 2, the method of claim 1, wherein, while utilizing the integration function, the primary container and the secondary container exchange one or more messages.  
As concerns claim 3, the method of claim 2, wherein the messages are exchanged as hypertext transfer protocol (HTTP) calls.  
As concerns claim 13, the system of claim 12, wherein, while utilizing the integration function, the primary container and the secondary container exchange one or more messages.  

	Faulhaber, Jr. et al. ‘633 teach:
As concerns claim 2, the method of claim 1, wherein, while utilizing the integration function, the primary container and the secondary container exchange one or more messages (0170-calls).  
As concerns claim 3, the method of claim 2, wherein the messages are exchanged as hypertext transfer protocol (HTTP) calls (0170-HTTP calls).  
As concerns claim 13, the system of claim 12, wherein, while utilizing the integration function, the primary container and the secondary container exchange one or more messages (0170-calls).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Natanzon et al. ‘789, with messaging, as taught by Faulhaber, Jr. et al. ‘633 in order to aid in coordinating functions between containers. 
	
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2020/0133789 to Natanzon et al. as applied to claims 1 and 12 above in view of U.S. Patent Application Publication 2019/0347121 to Luo et al. 
Natanzon et al. ‘789 do not disclose:
As concerns claims 4 and 14, the invention of claim 1 and 12, wherein the request further specifies configuration parameters and wherein the method further comprises: retrieving the secondary container image; and configuring the secondary container image at runtime based on the configuration parameters.  
	Luo et al. ‘121 teach:
As concerns claims 4 and 14, the invention of claim 1 and 12, wherein the request further specifies configuration parameters (0011-container image configuration data) and wherein the method further comprises: retrieving the secondary container image (0011-receiving container image); and configuring the secondary container image at runtime based on the configuration parameters (0011-runtime container; running specified container).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Natanzon et al. ‘789, with runtime configuring, as taught by Luo et al. ‘121 in order to provide a more dynamic provisioning of resources. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. U.S. Patent Application Publication 2021/0294632 to Kondo et al. disclose 0050-application/service realized by containers and U.S. Patent Application Publication 2021/0321012 to Sasaki disclose -Fig. 6, Operating Container, Execute program; Fig. 9B, S914 Container State, Created.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN B WALSH/Primary Examiner, Art Unit 2451